Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicant filed claims 1 – 11 with the instant application on 10 July 2020.  In a Preliminary Amendment filed on 13 October 2021, Applicant amended claim 1, and canceled claim 2.  Consequently, claims 1 and 3 – 11 are available for substantive examination.
Restriction/Election Requirement 
Restriction to one of the following inventions is required pursuant to 35 U.S.C. § 121:
I. 	Claims 1, 3, and 4, drawn to a composition comprising hydroxypropyl methylcellulose (HPMC), a bone graft material, and a solvent, wherein the solvent is present at 0.5 to 2 parts by weight, the bone graft material is present at 1 part by weight, and 0.3 to 3 part by weight of HPMC, the invention classified in A61L 27/3608.
II. 	Claims 5 - 11, drawn to a method for preparing a bone graft composition, the method comprising the steps of preparing a bone morphogenic protein solution by mixing a solvent and a bone morphogenic protein, mixing the bone morphogenic protein solution with a powder of bone graft material to adsorb the bone morphogenic protein onto the powder of bone graft material, mixing the powder of bone graft material with bone morphogenic protein adsorbed onto with HPMC powder at 1 part of bone morphogenic material to 0.3 to 3 parts of HPMC to form a gel, and freeze drying the gel under vacuum, the invention classified in A61L 2430/02.
see MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by a materially different process, such as one wherein the process steps are carried out in a different sequence, or with different relative proportions of the components.
Restriction for examination purposes as indicated is proper because all the inventions listed in this Action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the Response to this Requirement, to be complete, must include (i) an election of an invention to be examined even though the requirement may be traversed (see 37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention. 


Traversal 
Applicant may make an election of an invention with or without traverse. To reserve a right to petition, Applicants must make the election with traverse.  If the Response does not distinctly and specifically point out supposed errors in the restriction requirement, the Examiner shall treat the election as an election without traverse.  Applicant must present traversal at the time of election in order to be timely presented.  Failure to timely traverse the requirement will result in the loss of right to petition pursuant to 37 CFR § 1.144.  If Applicant adds claims after the election, Applicant must indicate which of these claims read upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection pursuant to 35 U.S.C. § 103, or pre-AIA  35 U.S.C. § 103(a) of the other invention.
Rejoinder 
The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claim directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all of the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
See MPEP § 821.04.  Additionally, in order for rejoinder to occur, Applicant is advised that process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues.  See MPEP § 804.01.
Election of Species 
This application contains claims directed to the following genus comprising patentably distinct species:  bone morphogenic protein (see claim 6).  Applicant is required pursuant to 35 U.S.C. § 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the Response to this Requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Traversal 
The election may be made with or without traverse.  To preserve a right to petition, the Applicant must traverse the election.  If the Response does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Applicant must present traversal at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition pursuant to 37 CFR § 1.144. If Applicant adds claims after the election, Applicant must indicate which of these claims read on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should 
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species that depend from, or otherwise require, all the limitations of an allowable generic claim, as provided by 37 CFR § 1.141.
CONCLUSION 
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619